Decision
On April 10, 2001, the defendant was sentenced to the following: Count I: Five (5) years in the Montana State Prison for the offense of Criminal Possession of Dangerous Drugs, a felony; and Count II: Five (5) years in the Montana State Prison for the offense of Criminal Possession of Dangerous Drugs, a felony, to run consecutively to each other.
On October 11, 2001, the defendant's application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was represented by Ben Reed. The state was represented by Dan Schwarz.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the *99sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to proceed.
DATED this 9th day of November, 2001.
Done in open Court this 11th day of October, 2001.
Rule 17 of the Rules of the Sentence Review Division of the Supreme Court of Montana provides that "the sentence imposed by the District Court is presumed correct, and the sentence will not be reduced or increased unless it is deemed clearly inadequate or excessive." (§46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is inadequate or excessive.
Therefore, it is the unanimous decision of the Sentence Review Division that the sentence shall be affirmed.
Chairman, Hon. Jeffrey H. Langton, Member, Hon. David Cybulski and Member, Hon. Katherine R. Curtis.